PROB35                                                                         Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                                  UNITED STATES DISTRICT COURT
                                               FOR THE
                                 EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                  Crim. No. 5:21-CR-48-lM

JOE ROYSTER

        On January 8, 2019, the above named was released from prison and commenced a term of supervised
release for a period of 36 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                     /s/ Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301 .
                                                     Phone: 910-354-2542
                                                     Executed On: February 6, 2021


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        ~~day of   Fe.t,rtuv~
                                                  (,/
                                                               , 2021.

                                                       ~ [/1,{y~J
                                                             Richard E. Myers II
                                                                                                  -11-
                                                             Chief United States District Judge




                   Case 5:21-cr-00048-M Document 3 Filed 02/08/21 Page 1 of 1
